DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
  	Claims 1-20 are directed to a mathematical computation for determine intersecting data elements of a first and second datasets of values.  Claims 1-12 and 11-12 merely recite mental processes and mathematical process that can be performed by human thought mentally or with pencil and paper, such as: comparing the numbers of data in the datasets to determine whether the datasets are in a first, second or third case as recited in the claims (determining step); registering data elements of the first and second data sets accordingly (selectively loading step); identifying one or more registered data elements having common values (performing step); and adding the identified data element into a result dataset (updating step).  Therefore, the claims 1 and 11 fall within both “Mental Process” and “Mathematical Concepts” of abstract idea.  Claim 1 and 11 fails to recite additional elements that integrate the abstract idea into a practical application or provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim as a whole amount to significantly more than the abstract idea itself.  The additional elements such register, instruction and non-transitory computer-readable storage medium storing instructions executed by processors are recited at a high level of generality that, both individually and in combination, are no more than a recitation of a generic computer invoked merely as a tool for implementing the mental processes and mathematical process. Therefore, the recitations of these additional elements in the claim do not constitute an integration of an abstract idea into a practical application or provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim as a whole amount to significantly more than the abstract idea itself.  Dependent claims 3-10 and 13-20 further mentally and/or mathematically define the mental processes and mathematical process without reciting an additional element that integrate the abstract idea into a practical application or provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.  Therefore, claims 1-20 are not patent eligible as being directed to an abstract idea without significantly more.

The prior art made of record and not relied upon disclosing determination of intersection of datasets is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/CHUONG D NGO/Primary Examiner, Art Unit 2182